UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                                No. 03-6710



RICARDO GUTIERREZ DEPINERES,

                                               Plaintiff - Appellant,

             versus


WILLIE SCOTT, Warden; JAMES BROWN, Chaplain;
MR. CHOATES, Assistant Warden Operations;
MELVIN LEE, Contract Administrator,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Terrence W. Boyle, Chief
District Judge. (CA-02-248-5-BO)


Submitted:    August 28, 2003             Decided:     September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Ricardo Gutierrez DePineres, Appellant Pro Se. Jason Robert Davis,
KAUFMAN & CANOLES, Norfolk, Virginia; Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Ricardo Gutierrez DePineres filed a notice of appeal in his

civil rights action, which is pending in the district court.   The

district court has not yet entered a final order in this case.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2000), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     Because the

district court has not entered a final order or an appealable

interlocutory or collateral order, we dismiss the appeal for lack

of jurisdiction.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                         DISMISSED




                                 2